FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForMay3, 2013 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Appendix 1 Income statement reconciliations and Segmental analysis Appendix 1 Income statement reconciliations and Segmental analysis Quarter ended 31 March 2013 Managed One-off items reallocation DLG results to12/3/13 (1) Statutory £m £m £m £m Interest receivable - Interest payable 7 Net interest income Fees and commissions receivable - Fees and commissions payable - 74 Income from trading activities 99 1 Loss on redemption of own debt - - Other operating income (2) Insurance net premium income - - Non-interest income Total income Staff costs 73 Premises and equipment 34 Other administrative expenses 54 Depreciation and amortisation 10 Operating expenses Profit before insurance net claims and impairment losses 70 Insurance net claims - - Operating profit before impairment losses 70 Impairment losses - - Operating profit 70 For the notes to this table refer to the following page. Appendix 1 Income statement reconciliations and Segmental analysis (continued) Quarter ended 31 March 2013 Managed One-off items reallocation DLG results to12/3/13 (1) Statutory £m £m £m £m Operating profit 70 Own credit adjustments (3) - - Interest Rate Hedging Products redress and related costs 50 - - Integration and restructuring costs (4) - - Loss on redemption of own debt 51 - - Amortisation of purchased intangible assets 41 - - Strategic disposals 66 - - RFS Holdings minority interest - - Profit including the results of Direct Line Group discontinued operations Direct Line Group discontinued operations 72 73 - Profit before tax - - Tax charge - - Profit from continuing operations - - Profit from discontinued operations, net of tax - Direct Line Group - - - Other 2 - - 2 Profit from discontinued operations, net of tax - - Profit for the period - - Non-controlling interests - - Preference share and other dividends - - Profit attributable to ordinary and B shareholders - - Notes: The statutory results of Direct Line Group, which is classified as a discontinued operation. Includes the Group's share of profit of Direct Line Group as an associated undertaking of £7 million from 13 March 2013. Reallocation of £99 million gain to income from trading activities and £150 million gain to other operating income. Includes £9 million in Direct Line Group. Appendix 1 Income statement reconciliations and Segmental analysis Quarter ended 31 December 2012 31 March 2012 Managed One-off items reallocation DLG (1) Statutory Managed One-off items reallocation DLG (1) Statutory £m £m £m £m £m £m £m £m Interest receivable - - Interest payable 12 Net interest income Fees and commissions receivable - - Fees and commissions payable 80 - Income from trading activities 4 - Gain on redemption of own debt - Other operating income Insurance net premium income - Non-interest income Total income Staff costs 90 Premises and equipment 54 1 Other administrative expenses 51 Depreciation and amortisation 24 11 Write down of goodwill and other intangible assets - Operating expenses Profit/(loss) before insurance net claims and impairment losses Insurance net claims - Operating profit/(loss) before impairment losses Impairment losses - Operating profit/(loss) For the notes to this table refer to page 5. Appendix 1 Income statement reconciliations and Segmental analysis (continued) Quarter ended 31 December 2012 31 March 2012 Managed One-off items reallocation DLG (1) Statutory Managed One-off items reallocation DLG (1) Statutory £m £m £m £m £m £m £m £m Operating profit/(loss) Own credit adjustments (2) - Payment Protection Insurance costs - Interest Rate Hedging Products redress and related costs - Regulatory fines - Integration and restructuring costs - Gain on redemption of own debt - Write-down of goodwill and other intangible assets - Asset Protection Scheme (3) - 43 - - Amortisation of purchased intangible assets 32 - - 48 - - Strategic disposals 16 - - 8 - - Bank levy - RFS Holdings minority interest 2 - - 25 - - Loss including the results of Direct Line Group discontinued operations - Direct Line Group discontinued operations 60 - - 82 - Loss before tax - Tax charge - Loss from continuing operations - For the notes to this table refer to page 5. Appendix 1 Income statement reconciliations and Segmental analysis (continued) Quarter ended 31 December 2012 31 March 2012 Managed One-off items reallocation DLG (1) Statutory Managed One-off items reallocation DLG (1) Statutory £m £m £m £m £m £m £m £m (Loss)/profit from discontinued operations, net of tax - Direct Line Group - - 88 - - 88 - Other 6 - - 6 5 - - 5 (Loss)/profit from discontinued operations, net of tax - - 93 - - 93 Loss for the period - Non-controlling interests - - 14 - - 14 Preference share and other dividends - Loss attributable to ordinary and B shareholders - Notes: The statutory results of Direct Line Group, which is classified as a discontinued operation. Reallocation (Q4 2012 - £98 million loss; Q1 2012 - £1,009 million loss) to income from trading activities and (Q4 2012 - £122 million loss; Q1 2012 - £1,447million loss) to other operating income. Reallocation to income from trading activities. Appendix 1 Income statement reconciliations and Segmental analysis (continued) Segmental analysis Analysis of divisional operating profit/(loss) The following tables provide an analysis of divisional operating profit/(loss) by main income statement captions. The divisional income statements on pages 22 to 64 of the main announcement reflect certain presentational reallocations as described in the notes below. These do not affect the overall operating profit/(loss). Net interest income Non- interest income Total income Operating expenses Insurance net claims Impairment losses Operating profit/(loss) Quarter ended 31 March 2013 £m £m £m £m £m £m £m UK Retail - UK Corporate - Wealth - 56 International Banking - 94 Ulster Bank 54 - US Retail & Commercial - Markets 30 - Direct Line Group (1) 49 - 89 Central items 18 2 20 - - Core Non-Core (2) 93 - Managed basis Reconciling items Own credit adjustments (3) - Interest Rate Hedging Products redress and related costs - Integration and restructuring costs - Loss on redemption of own debt - Amortisation of purchased intangible assets - Strategic disposals - 66 66 - - - 66 RFS Holdings minority interest 99 1 - - Statutory basis including the results of Direct Line Group discontinued operations Direct Line Group discontinued operations (4) - Statutory basis - Notes: Total income includes £27 million of investment income, £25 million in net interest income and £2 million in non-interest income. Reallocation of £24 million between non-interest income and net interest income in respect of instalment income. Reallocation of £9 million between net interest income and non-interest income in respect of funding costs of rental assets. Comprises £99 million gain included in 'Income from trading activities' and £150 million gain included in 'Other operating income' on a statutory basis. Included within Direct Line Group discontinued operations are the managed basis divisional results of Direct Line Group (DLG), certain DLG related activities in Central items, and related one-off and other items including integration and restructuring costs. Appendix 1 Income statement reconciliations and Segmental analysis (continued) Analysis of divisional operating profit/(loss) (continued) Net interest income Non- interest income Total income Operating expenses Insurance net claims Impairment losses Operating profit/(loss) Quarter ended 31 December 2012 £m £m £m £m £m £m £m UK Retail - UK Corporate - Wealth - 76 International Banking - Ulster Bank 51 - US Retail & Commercial - Markets (1) 49 - Direct Line Group (2) 67 - Central items 17 - Core Non-Core (3) 53 - Managed basis Reconciling items Own credit adjustments (4) - Payment Protection Insurance costs - Interest Rate Hedging Products redress and related costs - Regulatory fines - Integration and restructuring costs - Write-down of goodwill and other intangible assets - Amortisation of purchased intangible assets - Strategic disposals - Bank levy - RFS Holdings minority interest - 1 - - Statutory basis including the results of Direct Line Group discontinued operations Direct Line Group discontinued operations (5) - Statutory basis - Notes: Reallocation of £3 million between net interest income and non-interest income to record interest on financial assets and liabilities designated as at fair value through profit or loss. Total income includes £32 million of investment income, £35 million in net interest income and £(3)million in non-interest income. Reallocation of £32 million between non-interest income and net interest income in respect of instalment income. Reallocation of £6 million between net interest income and non-interest income in respect of funding costs of rental assets, £12 million, offset by £6 million to record interest on financial assets and liabilities designated as at fair value through profit or loss. Comprises £98 million loss included in 'Income from trading activities' and £122 million loss included in 'Other operating income' on a statutory basis. Included within Direct Line Group discontinued operations are the managed basis divisional results of Direct Line Group (DLG), certain DLG related activities in Central items; and related one-off and other items including write-down of goodwill, integration and restructuring costs and strategic disposals. Appendix 1 Income statement reconciliations and Segmental analysis (continued) Analysis of divisional operating profit/(loss) (continued) Net interest income Non- interest income Total income Operating expenses Insurance net claims Impairment losses Operating profit/(loss) Quarter ended 31 March 2012 £m £m £m £m £m £m £m UK Retail - UK Corporate - Wealth - 43 International Banking (1) - 97 Ulster Bank 49 - US Retail & Commercial - Markets (2) 16 - Direct Line Group (3) 84 - 84 Central items - - Core Non-Core (4) 64 - Managed basis Reconciling items Own credit adjustments (5) - Payment Protection Insurance costs - Integration and restructuring costs - Gain on redemption of own debt - Asset Protection Scheme (6) - Amortisation of purchased intangible assets - Strategic disposals - RFS Holdings minority interest - - - Statutory basis including the results of Direct Line Group discontinued operations Direct Line Group discontinued operations (7) - Statutory basis - Notes: Reallocation of £9 million between net interest income and non-interest income in respect of funding costs of rental assets. Reallocation of £8 million between net interest income and non-interest income to record interest on financial assets and liabilities designated as at fair value through profit or loss. Total income includes £90 million of investment income, £53 million in net interest income and £37 million in non-interest income. Reallocation of £31 million between non-interest income and net interest income in respect of instalment income. Reallocation of £51 million between net interest income and non-interest income in respect of funding costs of rental assets. Comprises £1,009 million loss included in 'Income from trading activities' and £1,447 million loss included in 'Other operating income' on a statutory basis. Included in 'Income from trading activities' on a statutory basis. Included within Direct Line Group discontinued operations are the managed basis divisional results of Direct Line Group (DLG), certain DLG related activities in Central items; and related one-off and other items including integration and restructuring costs and strategic disposals. Appendix 2 Analysis of balance sheet pre and post disposal groups Appendix 2 Analysis of balance sheet pre and post disposal groups In accordance with IFRS 5 assets and liabilities of disposal groups are presented as a single line on the face of the balance sheet. As allowed by IFRS, disposal groups are included within risk measures. 31 March 2013 31 December 2012 Balance sheet Disposal groups (1) Gross of disposal groups Balance sheet Disposal groups (2) Gross of disposal groups £m £m £m £m £m £m Assets Cash and balances at central banks 16 18 Net loans and advances to banks Reverse repurchase agreements and stock borrowing - - Loans and advances to banks Net loans and advances to customers Reverse repurchase agreements and stock borrowing - - Loans and advances to customers Debt securities 33 Equity shares 6 5 Settlement balances - - Derivatives 2 15 Intangible assets - Property, plant and equipment Deferred tax - - Other financial assets - Prepayments, accrued income and other assets Assets of disposal groups (3) Total assets - - For the notes to this table refer to page 3. Appendix 2 Analysis of balance sheet pre and post disposal groups (continued) 31 March 2013 31 December 2012 Balance sheet Disposal groups (1) Gross of disposal groups Balance sheet Disposal groups (2) Gross of disposal groups £m £m £m £m £m £m Liabilities Bank deposits - 1 Repurchase agreements and stock lending - - Deposits by banks - 1 Customer deposits Repurchase agreements and stock lending - - Customer accounts Debt securities in issue - - Settlement balances - - Short positions - - Derivatives 2 7 Accruals, deferred income and other liabilities Retirement benefit liabilities - - Deferred tax - - Insurance liabilities - Subordinated liabilities - Liabilities of disposal groups (3) 1 8 Total liabilities - - For the notes to this table refer to page 3. Appendix 2 Analysis of balance sheet pre and post disposal groups (continued) 31 March 2013 31 December 2012 Balance sheet Disposal groups (1) Gross of disposal groups Balance sheet Disposal groups (2) Gross of disposal groups £m £m £m £m £m £m Selected financial data Gross loans and advances to customers Customer loan impairment provisions Net loans and advances to customers Gross loans and advances to banks Bank loan impairment provisions - - Net loans and advances to banks Total loan impairment provisions Customer REIL 13 13 Bank REIL - - Total REIL 13 13 Gross unrealised gains on debt securities - Gross unrealised losses on debt securities - Notes: Disposal groups at 31 March 2013 primarily comprise a number of RBS NV businesses. Disposal groups at 31 December 2012 primarily comprised Direct Line Group (DLG). To comply with EC state aid requirements, the Group agreed to cede control of DLG by the end of 2013 and divest completely by the end of 2014. Following the successful initial public offering in Q4 2012, in which the Group sold 34.7% of its shareholding, DLG was classified as a disposal group and discontinued operation on 31 December 2012. On 13 March 2013, the Group sold a further 16.8% of the share capital of DLG and now holds 48.5% of the issued ordinary share capital in DLG. Consequently, the minority share of DLG still held by the Group is recognised as an associated undertaking and no longer as either a disposal group or discontinued operation at 31March 2013. The Group recognised a gain on disposal of £72 million in Q1 2013. This gain is recorded in other income within discontinued operations. On initial classification as held-for-sale, disposal groups are required to be measured at the lower of carrying amount and fair value less costs to sell. Accordingly, at 31 December 2012, DLG's carrying amount exceeded its fair value less costs to sell (based on the quoted price for DLG shares on 31 December 2012) by £394 million and goodwill attributable to DLG was written down by this amount. The write down was recorded in other expenses within discontinued operations in Q4 2012. Residual assets and liabilities of disposal groups relate to businesses acquired as part of the ABN AMRO acquisition in 2007 with a view to disposal rather than use. Appendix 3 Risk management supplement Appendix 3 Risk management supplement Page Credit risk 2 Loans and related credit metrics 2 Loans, REIL, provisions and impairments 2 Sector and geographical regional analyses 2 REIL flow statement 8 Impairment provisions flow statement 9 Impairment charge analysis 11 Wholesale renegotiations 13 Retail forbearance 14 Key loan portfolios 15 Commercial real estate 15 Ulster Bank Group (Core and Non-Core) 17 Debt securities: AFS reserves by issuer 19 Country risk 20 Overview 20 Eurozone periphery by country 22 - Ireland 22 - Spain 23 - Italy 24 - Portugal 25 - Greece 26 - Cyprus 27 Appendix 3 Risk management supplement (continued) Credit risk Loans and related credit metrics: Loans, REIL, provisions and impairments Sector and geographical regional analyses - Group The tables below analyse gross loans and advances to banks and customers (excluding reverse repos) and related credit metrics by sector and geography (by location of lending office) for the Group, Core and Non-Core. Credit metrics 31 March 2013 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % of REIL % Provisions as a % of gross loans % Impairment charge £m Amounts written-off £m Government (1) - Finance 54 30 - Personal - mortgages 29 76 - unsecured 82 Property 48 Construction 49 95 37 Manufacturing 50 30 13 Finance leases (2) 68 68 Retail, wholesale and repairs 56 28 40 Transport and storage 25 24 Health, education and leisure 46 41 13 Hotels and restaurants 44 30 29 Utilities 98 39 42 - Other 56 71 73 Latent - 52 of which: UK - residential mortgages 19 16 5 - personal lending 87 94 - property 41 - construction 48 61 37 - other 69 82 Europe - residential mortgages 39 3 - personal lending 92 9 11 - property 54 18 - construction 53 11 - - other 64 US - residential mortgages 19 44 68 - personal lending 54 23 35 41 - property 30 20 4 - construction 41 25 61 23 - - other 2 10 RoW - residential mortgages 27 8 30 - - - personal lending - 1 - property 66 - - - construction 40 6 5 83 - - - other 57 1 52 Banks 86 - - For the notes to this table refer to page 7 Appendix 3 Risk management supplement (continued) Credit risk: Loans and related credit metrics: Loans, REIL, provisions and impairments(continued) Sector and geographical regional analyses - Group (continued) Credit metrics 31 December 2012 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % of REIL % Provisions as a % of gross loans % Impairment charge £m Amounts written-off £m Government (1) - Finance 54 64 Personal - mortgages 28 91 - unsecured 83 Property 46 Construction 43 - 30 Manufacturing 47 54 67 Finance leases (2) 67 - Retail, wholesale and repairs 56 70 Transport and storage 40 89 65 Health, education and leisure 44 21 32 Hotels and restaurants 45 33 54 Utilities 21 18 - - Other 57 37 Latent - 80 - 52 of which: UK - residential mortgages 19 31 10 - personal lending 87 89 - property 37 - construction 41 19 - other 70 Europe - residential mortgages 37 42 - personal lending 92 9 - - property 56 61 - construction 51 18 10 - other 67 US - residential mortgages 21 27 39 - personal lending 48 24 67 76 - property 29 17 28 - construction 8 1 13 1 - other 26 RoW - residential mortgages 27 8 30 2 - - personal lending 1 1 3 2 - property 65 28 - construction 22 21 10 48 - - - other 57 52 Banks 85 4 For notes to this table refer to page 7. Appendix 3 Risk management supplement (continued) Credit risk: Loans and related credit metrics: Loans, REIL, provisions and impairments(continued) Sector and geographical regional analyses - Core Credit metrics 31 March 2013 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % of REIL % Provisions as a % of gross loans % Impairment charge £m Amounts written-off £m Government (1) - Finance 80 17 - Personal - mortgages 28 40 - unsecured 85 Property 36 89 Construction 53 72 16 Manufacturing 45 22 11 Finance leases (2) 89 68 7 Retail, wholesale and repairs 56 27 37 Transport and storage 87 16 7 38 Health, education and leisure 43 42 10 Hotels and restaurants 43 22 22 Utilities 47 33 42 - Other 59 48 24 Latent - 50 of which: UK - residential mortgages 19 16 5 - personal lending 87 91 - property 31 60 - construction 51 45 17 - other 64 76 Europe - residential mortgages 38 3 - personal lending 97 7 9 - property 45 37 - - construction 63 43 68 3 - - other 70 89 41 US - residential mortgages 12 20 32 - personal lending 40 29 26 29 - property 92 12 13 2 - construction 39 25 64 24 - - other 6 RoW - residential mortgages 27 8 30 - - - personal lending - property 82 59 - - - construction 40 6 5 83 - - other 58 49 84 - 1 50 Banks 86 - - For the notes to this table refer to page 7. Appendix 3 Risk management supplement (continued) Credit risk: Loans and related credit metrics: Loans, REIL, provisions and impairments(continued) Sector and geographical regional analyses - Core (continued) Credit metrics 31 December 2012 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % of REIL % Provisions as a % of gross loans % Impairment charge £m Amounts written-off £m Government (1) - Finance 81 36 Personal - mortgages 27 43 - unsecured 85 Property 36 44 Construction 46 21 18 Manufacturing 45 50 35 Finance leases (2) 67 8 8 Retail, wholesale and repairs 55 51 68 Transport and storage 25 45 13 Health, education and leisure 39 20 14 Hotels and restaurants 45 40 32 Utilities 10 5 50 - - Other 58 82 Latent - 51 of which: UK - residential mortgages 19 31 10 - personal lending 87 89 - property 32 72 34 - construction 45 23 9 - other 65 Europe - residential mortgages 37 17 - personal lending 97 6 - property 41 5 - construction 60 39 65 9 - other 75 16 86 US - residential mortgages 15 12 16 - personal lending 34 29 42 53 - property 13 12 5 - construction 5 - other 20 RoW - residential mortgages 27 8 30 2 - - personal lending 1 1 - 1 - property 80 61 - - - construction 22 21 10 48 - - - other 64 48 75 51 Banks 85 4 For the notes to this table refer to page 7. Appendix 3 Risk management supplement (continued) Credit risk: Loans and related credit metrics: Loans, REIL, provisions and impairments(continued) Sector and geographical regional analyses - Non-Core Credit metrics 31 March 2013 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % of REIL % Provisions as a % of gross loans % Impairment charge £m Amounts written-off £m Government (1) - Finance 42 13 - Personal - mortgages 42 24 36 - unsecured 52 14 16 Property 52 Construction 45 23 21 Manufacturing 59 8 2 Finance leases (2) 69 61 Retail, wholesale and repairs 56 1 3 Transport and storage 37 17 Health, education and leisure 51 3 Hotels and restaurants 47 8 7 Utilities 51 46 - - Other 51 23 49 Latent - 13 - 54 of which: UK - personal lending 46 29 22 76 3 1 - property 45 - construction 43 16 20 - other 84 6 34 Europe - residential mortgages 33 28 85 - - - personal lending 86 72 84 2 2 - property 56 18 - construction 49 8 - - other 57 77 US - residential mortgages 37 24 36 - personal lending 91 14 15 9 12 - property 61 18 30 1 2 - construction 3 2 - other 97 5 4 RoW - personal lending 6 - 1 - property 46 41 89 - - - construction - 1 - other 50 - 54 Banks 1 1 - - For the notes to this table refer to page 7. Appendix 3 Risk management supplement (continued) Credit risk: Loans and related credit metrics: Loans, REIL, provisions and impairments(continued) Sector and geographical regional analyses - Non-Core (continued) Credit metrics 31 December 2012 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % of REIL % Provisions as a % of gross loans % Impairment charge £m Amounts written-off £m Government (1) - Finance 41 28 22 Personal - mortgages 42 14 48 - unsecured 55 31 25 Property 49 Construction 40 12 Manufacturing 51 4 32 Finance leases (2) 66 Retail, wholesale and repairs 58 19 32 Transport and storage 57 44 52 Health, education and leisure 52 1 18 Hotels and restaurants 46 22 Utilities 16 15 - - Other 56 41 Latent - 52 of which: UK - residential mortgages 19 - personal lending 55 23 19 83 - - - property 39 86 - construction 37 10 - other 82 83 Europe - residential mortgages 32 27 84 25 - personal lending 83 70 84 3 1 - property 58 56 - construction 47 20 1 - other 59 US - residential mortgages 37 15 23 - personal lending 80 14 18 25 23 - property 58 16 28 - 23 - construction 4 3 1 33 1 - other 4 6 RoW - personal lending 6 - 3 1 - property 54 40 74 28 - other 52 23 52 Banks 1 1 - - Notes: Includes central and local government. Includes instalment credit. Appendix 3 Risk management supplement (continued) Credit risk: Loans and related credit metrics:Loans, REIL, provisions and impairments(continued) REIL flow statement REIL are stated without giving effect to any security held that could reduce the eventual loss should it occur or to any provisions marked. UK Retail UK Corporate Wealth International Banking Ulster Bank US Retail & Commercial Markets Other Core Non- Core Total £m £m £m £m £m £m £m £m £m £m £m At 1 January 2013 - Currency translation - 5 3 24 76 14 - Additions 50 8 1 Transfers (1) 26 - 89 31 Transfers to performing book - Repayments - Amounts written-off - - At 31 March 2013 1 Non-Core (by donating division) UK Corporate International Banking Ulster Bank US Retail & Commercial Other Total £m £m £m £m £m £m At 1 January 2013 28 Currency translation 3 27 - Additions 45 1 Transfers (1) 31 - 31 Transfers to performing book - - - Repayments Amounts written-off At 31 March 2013 26 Note: Represents transfers to/from REIL from/to potential problem loans. Appendix 3 Risk management supplement (continued) Credit risk: Loans and related credit metrics:Loans, REIL, provisions and impairments(continued) Impairment provisions flow statement The movement in loan impairment provisions by division is shown in the table below. UK Retail UK Corporate Wealth International Banking Ulster Bank US R&C (1) Total R&C (1) Markets Other Total Core Non-Core Group £m £m £m £m £m £m £m £m £m £m £m £m At 1 January 2013 1 Currency translation - 2 - 20 - Amounts written-off - - Recoveries of amounts previously written-off 11 4 - 5 - 29 49 - - 49 16 65 Charged to income statement 80 5 55 19 15 - Unwind of discount (2) - - - At 31 March 2013 1 Individually assessed - banks - - - 7 - - 7 - 1 - customers - 99 57 1 Collectively assessed - Latent 13 7 - 1 For the notes to this table refer to the following page. Appendix 3 Risk management supplement (continued) Credit risk: Loans and related credit metrics:Loans, REIL, provisions and impairments(continued) Impairment provisions flow statement (continued) Non-Core (by donating division) UK Corporate International Banking Ulster Bank US R&C (1) Other Total £m £m £m £m £m £m At 1 January 2013 28 Currency translation 11 58 17 - Amounts written-off Recoveries of amounts previously written-off 3 2 - 10 1 16 Charged to income statement 72 85 39 Unwind of discount (2) - - At 31 March 2013 26 Individually assessed - banks - 1 - - - 1 - customers 23 9 Collectively assessed - 90 17 Latent 58 - 26 Notes: Retail & Commercial. Recognised in interest income. Appendix 3 Risk management supplement (continued) Credit risk: Loans and related credit metrics:Loans, REIL, provisions and impairments(continued) Impairment charge analysis The table below analyses the impairment charge for loans and securities. Quarter ended 31 March 2013 UK Retail UK Corporate Wealth International Banking Ulster Bank US R&C (1) Total R&C (1) Markets Central items Total Core Non-Core Group £m £m £m £m £m £m £m £m £m £m £m £m Individually assessed - 5 53 89 17 - Collectively assessed 94 73 - - 40 - - 52 Latent loss - 2 - 13 Loans to customers 80 5 55 19 15 - Securities - 1 - 1 Charge to income statement 80 5 55 19 16 - Quarter ended 31 December 2012 Individually assessed - 15 86 61 16 1 Collectively assessed 72 - 60 - - 65 Latent loss 1 62 - 80 Loans to customers 93 16 38 19 13 1 Loans to banks - Securities - 2 - - - 4 6 9 7 22 30 52 Charge to income statement 93 16 37 23 22 8 Note: Retail & Commercial. Appendix 3 Risk management supplement (continued) Credit risk: Loans and related credit metrics:Loans, REIL, provisions and impairments(continued) Impairment charge analysis (continued) Quarter ended 31 March 2013 Non-Core (by donating division) UK Corporate International Banking Ulster Bank US R&C (1) Other Total £m £m £m £m £m £m Individually assessed 61 84 - Collectively assessed 11 - 9 32 - 52 Latent loss - - 4 9 - 13 Loans to customers 72 84 39 - Securities - Charge to income statement 72 80 39 - Quarter ended 31 December 2012 Individually assessed 40 5 1 Collectively assessed 16 - 17 32 - 65 Latent loss - 1 7 - Loans to customers 56 44 1 Securities - 30 - - - 30 Charge to income statement 56 44 1 Note: Retail & Commercial. Appendix 3 Risk management supplement (continued) Credit risk: Loans and related credit metrics(continued) For a description of the Group's early problem debt identification and problem debt management refer to pages 172 to 180 of the Group's 2012 Annual Report and Accounts. Wholesale renegotiations The data presented below include loans where renegotiations were completed during the period. Thresholds for inclusion are set at divisional level and range from nil to £10 million. The vast majority of wholesale loan renegotiations take place within the Global Restructuring Group (GRG). Comparison and analysis of renegotiated loans may be skewed by the impact of individual material cases reaching legal completion during a given period, as well as being subject to seasonality. Quarter ended 31 March 2013 Year ended 31 December 2012 Sector Performing £m Non- performing £m Provision coverage % Performing £m Non- performing £m Provision coverage % Property 18 18 Transport 52 18 99 23 Telecommunications, media and technology 16 27 - 46 Retail and leisure 64 40 - 34 Other 41 - 28 14 22 Key points ● Renegotiations completed in Q1 2013, were £1.2 billion (year ended 31 December 2012 - £8.4 billion). Renegotiations continue at a high level as difficult economic conditions persist in the UK and Ireland, particularly in the real estate markets, and the Group continues its active problem debt management. ● Renegotiations are likely to remain significant: at 31 March 2013, loans totalling £13.8 billion (31December 2012 - £13.7 billion) were in the process of being renegotiated but had not yet reached legal completion (they are not included in the table above). 62% of completed and 92% of "in progress" renegotiated cases in Q1 2013 were managed by GRG. ● Renegotiated loans above may have been subject to one or more covenant waivers or modifications. In addition, loans totalling £0.7 billion were granted financial covenant concessions only during the period. These loans are not included in the table above. Appendix 3 Risk management supplement (continued) Credit risk: Loans and related credit metrics(continued) Retail forbearance The mortgage arrears information for retail accounts in forbearance and related provision are shown in the tables below. No missed payments 1-3 months in arrears >3 months in arrears Total Balance Provision Balance Provision Balance Provision Balance Provision Forborne balances £m £m £m £m £m £m £m £m % 31 March 2013 UK Retail (1,2) 21 18 61 Ulster Bank (1,2) 58 RBS Citizens - - 22 14 36 Wealth 48 - - - 23 1 71 1 98 31 December 2012 UK Retail (1,2) 20 16 64 Ulster Bank (1,2) 60 RBS Citizens - - 25 10 35 Wealth 38 - - - 7 - 45 - Notes: Includes all forbearance arrangements whether relating to the customer's lifestyle changes or financial difficulty. Includes the current stock position of forbearance deals agreed since early 2008 for UK Retail and early 2009 for Ulster Bank. Key points UK Retail ● The UK Retail definition of forbearance is broad and includes mortgages where customers have made changes to contractual terms, including those where customers are up-to-date on payments and are not necessarily evidencing signs of financial stress. The reported figures above include stock dating back to 1 January 2008. The forbearance stock continues to grow, influenced by the fixed start date and the permanent nature of certain changes to contractual terms, for example, term extensions, historic interest only conversions and capitalisations. ● At 31 March 2013, stock levels of £5.0 billion represented 5% of the total mortgage assets, a 4% increase in Q1 2013. The flow of new forbearance in the quarter (£463 million) was slightly lower than the average of the preceding four quarters (£498 million). ● Approximately 83% of assets subject to forbearance were up-to-date with payments (compared with approximately 97% of the assets not subject to forbearance activity). The provision cover on assets subject to forbearance was around 4.5 times that on assets not subject to forbearance. ● Of the total stock of assets subject to historic or current forbearance treatment, 44% were term extensions (31 December 2012 - 47%), 25% interest-only conversions (31 December 2012 - 25%) and 18% capitalisations of arrears (31 December 2012 - 19%). The stock of cases subject to interest-only conversions reflects legacy policy; conversions to interest-only loans are no longer permitted on residential mortgages. Appendix 3 Risk management supplement (continued) Credit risk: Loans and related credit metrics: Retail forbearance(continued) Key points Ulster Bank ● The Ulster Bank definition of forbearance is broad and includes mortgages where customers have made changes to contractual terms, including those where customers are up-to-date on payments and are not necessarily evidencing signs of financial stress. The reported figures include stock dating back to early 2009. ● At 31 March 2013, 10.3% of total mortgage assets (£2.0 billion) were subject to a forbearance arrangement (31 December 2012 - 10.4%, £2.0 billion). The majority of these forbearance arrangements were in the performing book (73%) and not 90 days past due. The flow of new forbearance in the quarter (£609 million) was lower than the average of the preceding four quarters (£794 million). ● The majority of the forbearance arrangements offered by Ulster Bank are currently short term, accounting for 83% of assets subject to forbearance at 31 March 2013. These are offered for periods of one to three years and are based on the customer's ability to pay. Additional treatment options recently developed by Ulster Bank will lead to a shift to more long term arrangements over time where customer circumstances require it. ● Of these short term forbearance types, the largest category at 31 March 2013 was interest-only conversions, accounting for 43% of total assets subject to forbearance. The other categories of temporary forbearance were payment concessions: positive and negative amortisation agreements (27% and 8% of the total, respectively); and payment holidays (5%). ● The provision cover on performing assets subject to forbearance was approximately eight times higher than that on performing assets not subject to forbearance. Key loan portfolios Commercial real estate The commercial real estate sector comprises exposures to entities involved in the development of, or investment in, commercial and residential properties (including housebuilders). The analysis of lending utilisations below excludes rate risk management and contingent obligations. 31 March 2013 31 December 2012 Investment Development Total Investment Development Total By division (1) £m £m £m £m £m £m Core UK Corporate Ulster Bank US Retail & Commercial 3 3 International Banking Markets 35 57 Non-Core UK Corporate Ulster Bank US Retail & Commercial - - International Banking Total For the notes to this table refer to the following page. Appendix 3 Risk management supplement (continued) Credit risk: Key loan portfolios: Commercial real estate (continued) By geography (1) Investment Development Commercial Residential Total Commercial Residential Total Total £m £m £m £m £m £m £m 31 March 2013 UK (excluding NI) (2) Ireland (ROI and NI) (2) Western Europe (other) 24 42 66 US - 4 4 RoW (2) - 69 31 December 2012 UK (excluding NI) (2) Ireland (ROI and NI) (2) Western Europe (other) 22 33 55 US - 15 15 RoW (2) - 65 Notes: Excludes commercial real estate lending in Wealth as these loans are generally supported by personal guarantees in addition to collateral. This portfolio, which totalled £1.3 billion at 31 March 2013 (31 December 2012 - £1.4 billion), continues to perform in line with expectations and requires minimal provisions. ROI: Republic of Ireland; NI: Northern Ireland; RoW: Rest of World. Key points · In line with Group strategy, the overall exposure to commercial real estate fell by 4% during the first quarter. Most of the decrease was in Non-Core and was the result of repayments, asset sales and write-offs. The Non-Core portfolio totalled £24.6 billion (41% of the portfolio) at 31 March 2013 (31 December 2012 - £26.4 billion or 42% of the portfolio). · The reduction in Markets was caused by a decrease in the inventory of US commercial real estate earmarked for securitisation, following successful issuances. · The average interest coverage ratios for UK Corporate (Core and Non-Core), International Banking (Non-Core) were 3.05x and 1.29x, respectively, at 31 March 2013 (31 December 2012 - 2.96x and 1.30x). The US Retail & Commercial portfolio is managed on the basis of debt service coverage, which includes scheduled principal amortisation. The average debt service coverage for this portfolio (Core and Non-Core) was 1.45x at 31 March 2013 (31 December 2012 - 1.34x). As a number of different approaches are used within the Group and across geographies to calculate interest coverage ratios, they may not be comparable for different portfolio types and organisations. Appendix 3 Risk management supplement (continued) Credit risk: Key loan portfolios: Commercial real estate (continued) Credit quality metrics relating to commercial real estate lending were as follows: Total Non-Core 31 March 31 December 31 March 31 December Lending (gross) £60.5bn £63.0bn £24.6bn £26.4bn Of which REIL £21.4bn £22.1bn £16.5bn £17.1bn Provisions £10.2bn £10.1bn £8.4bn £8.3bn REIL as a % of gross loans to customers 35.4% 35.1% 67.1% 64.8% Provisions as a % of REIL 48% 46% 51% 49% Note: Excludes property related lending to customers in other sectors managed by Real Estate Finance. Ulster Bank is a significant contributor to Non-Core commercial real estate lending. For further information refer to the section on Ulster Bank Group (Core and Non-Core) below. Ulster Bank Group (Core and Non-Core) The table below analyses the Ulster Bank Group's loans, REIL and impairments by sector. Credit metrics Gross loans REIL Provisions REIL as a % of gross loans Provisions as a % of REIL Provisions as a % of gross loans Impairment charge Amounts written-off Sector analysis £m £m £m % % % £m £m 31 March 2013 Core Mortgages 48 90 5 Commercial real estate - investment 42 46 - - development 55 14 - Other corporate 63 75 8 Other lending 99 15 14 53 27 Non-Core Commercial real estate - investment 49 47 10 - development 66 46 Other corporate 62 38 1 61 57 Ulster Bank Group Mortgages 48 90 5 Commercial real estate - investment 47 93 10 - development 66 46 Other corporate 62 9 Other lending 99 15 14 58 84 Appendix 3 Risk management supplement (continued) Credit risk: Key loan portfolios: Ulster Bank Group (Core and Non-Core) (continued) Credit metrics Gross loans REIL Provisions REIL as a % of gross loans Provisions as a % of REIL Provisions as a % of gross loans Impairment charge Amounts written-off Sector analysis £m £m £m % % % £m £m 31 December 2012 Core Mortgages 48 13 Commercial real estate - investment 38 52 - - development 53 17 - Other corporate 62 97 7 Other lending 97 17 8 52 28 Non-Core Commercial real estate - investment 51 91 12 - development 65 30 Other corporate 58 16 16 61 58 Ulster Bank Group Mortgages 48 13 Commercial real estate - investment 47 12 - development 64 30 Other corporate 60 23 Other lending 97 17 8 57 86 Key points · At 31 March 2013, Ulster Bank Group accounted for 10% of the Group's total gross loans to customers (31 December 2012 - 10%) and 8% of the Group's Core gross loans to customers (31 December 2012 - 8%). Ulster Bank's financial performance continues to be influenced by the challenging economic climate in Ireland, with impairments remaining elevated as high unemployment, coupled with higher taxation and limited liquidity in the economy, all continue to depress the property market and domestic spending. However, there has been some modest improvement in the outlook with key economic indicators such as tax revenue, house price indices and GDP growth forecast stabilising. · The impairment charge of £480 million for Q1 2013 (Q4 2012 - £681 million) was driven by a combination of new defaulting customers and higher provisions on existing defaulted cases due primarily to deteriorating security values. · Provisions as a percentage of REIL increased marginally from 57% at the year end, to 58% in Q1 2013, principally as a result of the deterioration in the value of the commercial real estate development portfolio. Ulster Bank impairment provisions take into account recovery strategies for its commercial real estate portfolio, reflecting limited liquidity in Irish commercial and development property. Appendix 3 Risk management supplement (continued) Credit risk: Key loan portfolios: Ulster Bank Group (Core and Non-Core) (continued) Key points (continued) · The Core impairment charge for Q1 2013 was £240 million (Q4 2012 - £318 million) with a quarterly decrease driven by lower defaults on mortgage and other corporate portfolios. · The Non-Core impairment charge for Q1 2013 was £240 million, a decrease of £123 million from Q4 2012. The commercial real estate sector accounted for £202 million (84%) of the total Non-Core Q1 2013 impairment charge. Debt securities: AFS reserves by issuer The table below analyses available-for-sale (AFS) debt securities and related reserves, gross of tax. 31 March 2013 31 December 2012 UK US Other (1) Total UK US Other(1) Total £m £m £m £m £m £m £m £m Government (2) Banks Other financial institutions Corporate 27 12 Total Of which ABS AFS reserves (gross) Notes: Includes eurozone countries as detailed on the following page. Includes central and local government. Appendix 3 Risk management supplement (continued) Country risk: Overview Countries shown on page 96 are those in which the Group's balance sheet exposure to counterparties incorporated within them exceeded £1 billion and which had external ratings of A+ or below from Standard and Poor's, Moody's or Fitch at 31 March 2013. Selected eurozone countries are also included. The numbers are stated before taking into account mitigants, such as collateral (with the exception of reverse repos), insurance or guarantees, which may have been taken to reduce or eliminate exposure to country risk events. Exposures relating to ocean-going vessels are not included. For a description of the governance, monitoring and management of the Group's country risk framework and definitions, refer to pages 254 and 255 of the Group's 2012 Annual Report and Accounts. Key points · At 31 March 2013, sterling had depreciated 6.2% against the US dollar and 3.6% against the euro, compared with 31 December 2012. This resulted in exposures denominated in these currencies (and in other currencies linked to the same) increasing in sterling terms. · Balance sheet and off-balance sheet exposures to many countries shown in the table on page 96 continued to decline during Q1 2013, as the Group maintained a cautious stance and many clients reduced debt levels. In Ireland and a few Asian countries, exposure increased, largely owing to exchange rate movements. Reductions were seen notably in derivatives and repos. Non-Core lending exposure declined further in most countries as the Group continued to execute its disposal strategy. · Most of the Group's country risk exposure is in International Banking (primarily trade facilities, other lending and off-balance sheet exposure to corporates), Markets (mostly derivatives and repos with financial institutions, and HFT debt securities), Ulster Bank (mostly lending exposure to corporates and consumers in Ireland) and Group Treasury (cash balances at central banks and AFS debt securities including Spanish covered bonds). · Eurozone - Balance sheet exposure declined with reductions in most countries. This reflected a drop in liquidity held with the Bundesbank, lending write-offs, active exposure management and debt reduction efforts by bank clients. · Eurozone periphery - Balance sheet exposure was broadly stable, but with an increase in Ireland reflecting exchange rate movements offset by reductions in Italy and Portugal. ○ Ireland - Lending and off-balance sheet exposure increased by £0.8 billion and £0.2 billion, respectively, but declined on a constant currency basis. Repo exposure to banks declined by £0.4 billion. ○ Spain - Lending exposure decreased primarily in the telecommunications and commercial real estate sectors. The fair value of AFS debt securities increased by £0.5 billion due to favourable market sentiment for Spanish bonds. ○ Italy - AFS debt securities decreased by £0.3 billion due to redemptions. ○ Portugal - Modest further reductions took place in lending exposure to the commercial real estate sector, off-balance sheet exposure to the oil and gas sector and derivatives exposure to banks. ○ Greece - Derivatives exposure to banks and off-balance sheet exposure increased slightly because of exchange rate movements. ○ Cyprus - Balance sheet exposure to Cyprus amounted to £0.3 billion at 31 March 2013, comprising mainly lending exposure to special purpose vehicles incorporated in Cyprus but with assets and cash flows largely elsewhere. Appendix 3 Risk management supplement (continued) Country risk: Overview (continued) Key points (continued) · Germany - The Group holds significant short-term surplus liquidity with the central bank because of credit risk and capital considerations, and limited alternative investment opportunities. This exposure also fluctuates as part of the Group's asset and liability management. German AFS bond positions in Group Treasury decreased by £2.1 billion in line with internal liquidity management strategies. Net HFT positions in German bonds in Markets increased by £1.2 billion during Q1 2013, driven by market opportunities. · France - During Q1 2013, the Group reduced its holdings in bonds, both AFS in Group Treasury and HFT in Markets. Derivatives exposure, mostly to banks, decreased by £1.2 billion. · Japan - Exposure decreased by £4.0 billion in Q1 2013, reflecting sales and maturities of debt securities of £3.2 billion, mostly in the HFT portfolio. Derivatives exposure to banks and deposits with the central bank also fell. · India - Lending exposure to corporates increased by £0.5 billion, largely reflecting higher lending to the oil and gas sector. Redenomination risk · The Group's focus continues to be on reducing its asset exposures and funding mismatches in the eurozone periphery countries. The estimated funding mismatch at risk of redenomination was £8.5 billion (31 December 2012 - £9.0 billion) for Ireland, £4.0 billion (31 December 2012 - £4.5 billion) for Spain, and £1.0 billion (31 December 2012 - £1.0 billion) for Italy at 31 March 2013. These numbers can fluctuate owing to volatility in trading book positions and changes in bond prices. The net positions for Greece, Portugal and Cyprus were all minimal. For more information on redenomination risk considerations, refer to page 254 of the Group's 2012 Annual Report and Accounts. Appendix 3 Risk management supplement (continued) Country risk: Eurozone periphery by country: Ireland Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Gross Long Short Derivatives Repos Derivatives Repos 31 March 2013 £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government 44 - - 96 46 33 - 2 38 - Central bank 44 - 44 - - - Other banks 99 - - 18 3 90 - Other FI - - 99 - 2 89 Corporate - - 3 - Personal - 1 - 1 - 54 31 December 2012 Government 42 - - 79 56 2 - 2 6 - Central bank 73 - 73 - - - Other banks 98 - - 18 1 - Other FI - - 46 - 2 Corporate 60 - - - 60 - Personal - 1 - 1 - 59 31 March 2013 31 December 2012 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold CDS by reference entity £m £m £m £m £m £m £m £m Government 48 72 Other banks 30 18 5 43 32 1 Other FI 3 21 Corporate 14 17 42 77 Appendix 3 Risk management supplement (continued) Country risk: Eurozone periphery by country: Spain Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Gross Long Short Derivatives Repos Derivatives Repos 31 March 2013 £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government - - - 41 4 - 15 35 - Central bank 8 - 8 - - - Other banks 49 - - 73 - 44 Other FI 54 - - 61 16 28 - 51 - Corporate - - 38 40 - - Personal 55 23 - 57 - - - 31 December 2012 Government - - - 37 18 - 14 56 - Central bank 6 - 6 - - - Other banks 1 - - 76 - 42 Other FI 59 - - 96 18 26 - 50 - Corporate 4 - 36 18 22 - - Personal 61 27 - 56 - - - 31 March 2013 31 December 2012 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold CDS by reference entity £m £m £m £m £m £m £m £m Government Other banks 50 34 Other FI 55 47 Corporate 21 7 Appendix 3 Risk management supplement (continued) Country risk: Eurozone periphery by country: Italy Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Gross Long Short Derivatives Repos Derivatives Repos 31 March 2013 £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government 10 - - 79 - - - Central bank 22 - 22 - - - Other banks - 11 53 - 37 2 Other FI - - 54 17 - - Corporate 57 16 34 - 54 66 22 - 86 Personal 24 - 24 12 - - 57 16 - 88 31 December 2012 Government 9 - - 80 - - - Central bank 21 - 21 - - - Other banks - - 42 54 - 33 3 Other FI - - 23 1 99 - - Corporate 34 5 87 2 85 22 - - Personal 23 - 23 12 - - 34 5 - 3 31 March 2013 31 December 2012 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold CDS by reference entity £m £m £m £m £m £m £m £m Government Other banks Other FI 24 8 Corporate 61 28 Appendix 3 Risk management supplement (continued) Country risk: Eurozone periphery by country: Portugal Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Gross Long Short Derivatives Repos Derivatives Repos 31 March 2013 £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government - - - 78 58 17 16 - - 16 - Other banks 1 - - 72 1 2 71 - - Other FI - - - 1 - 24 13 12 41 - 53 - 41 - Corporate 98 42 - 11 9 44 79 - 79 - Personal 7 - 7 8 - - 98 94 41 - 31 December 2012 Government - - - 72 28 15 85 17 - - 17 - Other banks - - - 66 5 - 71 - - 26 Other FI - - - 1 - 21 11 11 38 - 49 3 38 - Corporate 41 - 7 - 48 79 - 82 - Personal 7 - 7 8 - - 61 26 - 26 31 March 2013 31 December 2012 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold CDS by reference entity £m £m £m £m £m £m £m £m Government Other banks 40 31 Other FI 8 5 - 8 5 - Corporate 4 3 Appendix 3 Risk management supplement (continued) Country risk: Eurozone periphery by country: Greece Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Gross Long Short Derivatives Repos Derivatives Repos 31 March 2013 £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government - 8 8 - 17 - 17 - - Other banks 1 - Other FI 1 - 1 - - - Corporate 31 21 - 42 - 25 42 - Personal 14 - 14 9 - - 31 21 - - 8 8 - - 34 - 31 December 2012 Government - 9 - 9 17 - 26 - - Central bank 7 - 7 - - - Other banks - Other FI 1 - 8 - Corporate 38 38 - 44 - 18 61 - Personal 14 - 14 9 - - 38 38 - - 9 8 1 - 27 - 31 March 2013 31 December 2012 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold CDS by reference entity £m £m £m £m £m £m £m £m Other banks 4 4 1 4 4 1 Corporate 23 31 24 32 Appendix 3 Risk management supplement (continued) Country risk: Eurozone periphery by country: Cyprus Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Gross Long Short Derivatives Repos Derivatives Repos 31 March 2013 £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government - 1 - 1 - - 1 - - - Other banks - 10 - 10 - 11 - Other FI - 1 13 14 Corporate 56 - - - 1 24 - 29 24 - Personal 14 - 14 11 - - 56 - - 1 1 - 34 - 41 48 14 31 December 2012 Government - 3 - 3 - - 3 - - - Other banks - 11 - 11 - 12 - Other FI 2 - 1 - 1 - - 3 - 4 15 Corporate 54 - 24 - 36 38 - Personal 15 - 15 11 - - 54 - - 4 - 4 35 - 47 54 15 Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
